Citation Nr: 1004059	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  05- 40 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for a bilateral leg 
condition, claimed as arthritis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service 
from February 1943 to November 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

The Veteran's claims were previously before the Board in 
March 2008.  At that time, the Board reopened the Veteran's 
claim of service connection for a bilateral leg condition and 
remanded this issue for additional evidentiary development, 
to include providing a current VA examination.  The Board 
also remanded the issue of whether new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for hypertension for additional 
evidentiary development, to include providing proper notice 
and a current VA examination.  

In June 2009, the RO was notified that the Veteran was 
confined to bed and unable to attend the scheduled 
examinations.  Based on this information, the Board obtained 
medical opinions on the Veteran's behalf from the Veterans 
Health Administration (VHA) in support of the claims 
currently on appeal.  For the reasons discussed in greater 
detail below, the Board finds that there has been substantial 
compliance with the March 2008 remand order.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, the Veteran's claims are 
before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The Board denied service connection for hypertension in 
decisions dated May 1979 and April 1982.  The Veteran did not 
appeal the Board's decisions and, therefore, these decisions 
are final.

2.  The evidence received subsequent to the April 1982 Board 
decision includes VA treatment records, private treatment 
records, and lay statements; this evidence does not raise a 
reasonable possibility of substantiating the claim of service 
connection for hypertension.  

3.  A bilateral leg condition, to include arthritis, was not 
present in service or manifest to any degree within one year 
after discharge from service, and any currently diagnosed 
bilateral leg condition, to include arthritis, is not 
attributable to any event, injury, or disease during service.


CONCLUSIONS OF LAW

1.  The Board's May 1979 and April 1982 decisions denying 
service connection for hypertension are final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 20.200, 20.1100, 20.1104 
(2009).

2.  New and material evidence has not been presented since 
the April 1982 Board decision denying service connection for 
hypertension; thus, the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  A bilateral leg condition, to include arthritis, was not 
incurred in or aggravated by service, and arthritis may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Hypertension

The Veteran in this case contends that he submitted new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for hypertension.  
Specifically, the Veteran alleges that he was overweight and 
had hypertension in service and that he was required to 
"walk the deck" multiple times per day in an effort to lose 
weight and control his high blood pressure.  

The RO initially denied the Veteran's claim of entitlement to 
service connection for hypertension in a rating decision 
dated December 1977 on the basis that there was no diagnosis 
of hypertension contained in the service treatment records 
(STRs).  The Veteran was notified of this decision and timely 
perfected an appeal.  The Board denied the Veteran's claim by 
way of a decision dated May 1979 on the basis that 
hypertension was not present during service and the currently 
diagnosed hypertension was not diagnosed until many years 
after discharge from service.  The Veteran did not appeal the 
Board's decision and, therefore, it is final.

The Veteran sought to reopen his claim of entitlement to 
service connection for hypertension by way of a statement 
dated July 1980.  The RO denied the Veteran's attempt to 
reopen in a rating decision dated that same month on the 
grounds that the Veteran failed to submit new and material 
evidence.  Specifically, the RO concluded that there was no 
evidence to show that the Veteran's hypertension was incurred 
in service or within the presumptive period following 
discharge from service.  The Veteran was notified of this 
decision and timely perfected an appeal.  The Board denied 
the Veteran's attempt to reopen the claim of entitlement to 
service connection for hypertension in a decision dated April 
1982.  The Veteran did not appeal the Board's decision and, 
therefore, it is final.

Most recently, the Veteran sought to reopen his claim of 
entitlement to service connection for hypertension in October 
2002.  The RO denied the Veteran's claim in the January 2004 
rating decision currently on appeal.  In particular, the RO 
found that the Veteran failed to submit new and material 
evidence.  The Veteran was notified of this decision and 
timely perfected this appeal.  

With claims to reopen filed on or after August 29, 2001, such 
as these, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2009).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a 
progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate 
condition.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  
The Veteran's current claim of service connection for 
hypertension is based on the same factual basis that was of 
record when the previous claim was last decided on the 
merits.  Thus, new and material evidence is necessary to 
reopen the claim.

The evidence received since the April 1982 Board decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Regardless of the 
RO's actions, the Board must still determine de novo whether 
new and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board finds 
that new and material evidence has not been received.  The 
evidence of record at the time of the April 1982 Board 
decision consisted of the service treatment records (STRs), 
VA and private treatment records, and lay statements.  The 
evidence now of record includes additional VA and private 
treatment records as well as lay statements.  

As noted above, the Veteran's petition to reopen a claim of 
entitlement to service connection for hypertension was 
previously denied on the grounds that there was no evidence 
linking the currently diagnosed hypertension to his period of 
active service.  This determination is final as the Veteran 
did not appeal to the United States Court of Appeals for 
Veterans Claims (Court).  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§ 20.200, 20.1100, 20.1104 (2009).  Thus, 
the evidence submitted after the final April 1982 Board 
decision must relate to this fact.  The Board concludes that 
new and material evidence has not been submitted.

The Veteran presented to Evans Memorial Hospital (EMH) in 
January 1987 after fainting in the bathroom.  The Veteran's 
past medical history was significant for hypertension, among 
other conditions.  Following a physical examination and 
diagnostic testing, the impression was syncope secondary to 
multiple premature ventricular contractions.  

Associated with the claims file are numerous lay statements 
fellow service members, family members, co-workers, and 
clergymen.  The authors of these statements attested that the 
Veteran was overweight and treated for high blood pressure or 
hypertension in service.  Additionally, many of the lay 
statements noted that the Veteran was required, pursuant to 
doctor's orders, to "walk the deck" multiple times per day 
in an effort to lose weight.

Also associated with the claims file are numerous private 
treatment records from G. Dasher, M.D. and R. Beard, M.D. as 
well as the Southern Medical Group.  The Veteran's past 
medical history of hypertension was well-documented in these 
treatment records as was his current medication regimen for 
treating this condition.  However, these private treatment 
records were silent as to the etiology of the diagnosed 
hypertension and its relationship to service, if any.

The Veteran was also readmitted to EMH on more than one 
occasion between January 2001 and June 2003.  Again, the 
Veteran's past medical history of hypertension was well-
documented in these treatment records as was his current 
medication regimen for treating this condition.  However, 
these private treatment records were silent as to the 
etiology of the diagnosed hypertension and its relationship 
to service, if any.

In light of the Veteran's health and his inability to present 
for a VA Compensation and Pension (C&P) hypertension 
examination, the Board requested a VHA opinion on the issue 
of whether the Veteran's currently diagnosed hypertension was 
related to his period of active service.  See October 2009 
VHA examination report.  The examiner reviewed the Veteran's 
claims file and noted the following:

Even though there are numerous 
statements from his service members 
stating that the veteran was walking 
regularly on board the ship to improve 
his obesity and elevated blood pressure, 
there was no diagnosis of hypertension 
documented in his Service Medical 
Records.  There is an isolated blood 
pressure of 138/90 with diastolic blood 
pressure at the lower range of meeting 
the definition of hypertension at his 
examination prior to entering service.  
He had a normal blood pressure of 135/75 
with a pulse of 72 during his separation 
examination prior to discharge from 
service.  The blood pressure of 140/80 
with a systolic blood pressure at the 
lower range of meeting the definition of 
hypertension 3 minutes after the Veteran 
exercised.  

According to the available evidence in 
his Claim File, he was first diagnosed 
with hypertension in 1952, which is 7 
years after separating from the service.  
After careful review of his Service 
Medical Records and the literature, I, 
therefore, cannot resolve whether the 
veteran's currently diagnosed 
hypertension at least as likely as not 
had its onset in the service, within 1 
year after discharge from the service, 
or related to the veteran's period of 
service without resorting to mere 
speculation.   

Given the evidence of record, the Board concludes that new 
and material evidence has not been presented in this case.  
While the Veteran has submitted "new" evidence with respect 
to his hypertension claim (i.e., evidence not previously 
submitted to agency decision-makers), this evidence was not 
"material" evidence in that by itself or when considered 
with previous evidence of record, the evidence is not related 
to an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156. 

Namely, none of the "new" evidence submitted by the Veteran 
showed that the currently diagnosed hypertension was incurred 
in or aggravated by service.    
The Veteran's own assertions that his hypertension is related 
to service are cumulative of arguments presented in 
connection with his previously denied claims.

While lay statements from fellow service members, family 
members, co-workers, and clergymen attested that the Veteran 
was overweight and treated for high blood pressure or 
hypertension in service, these statements are not supported 
by the evidence of record and are entitled to limited 
probative value, particularly in light of the VHA examiner's 
October 2009 opinion which found no evidence of hypertension 
in service or within one year after service.  Furthermore, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim.  Moray v. Brown, 5 Vet. App. 211 
(1993).  

As previously stated, the Veteran submitted new evidence in 
conjunction with his current hypertension claim, but material 
evidence must relate to an unestablished fact necessary to 
substantiate the claim.  In this case, evidence linking his 
hypertension to his service or within one year after 
discharge from service was required.  The evidence of record 
does not support such a finding.  Accordingly, new and 
material evidence to reopen a claim of entitlement to service 
connection for hypertension has not been presented.  Thus, 
the claim is not reopened.

II.  Service Connection - Bilateral Legs

The Veteran also contends that his currently diagnosed 
bilateral leg condition, to include arthritis, is related to 
his period of active service.  Frequent in-service walking as 
well as working 12-hour shifts in the bakery, according to 
the Veteran, led to his currently diagnosed bilateral leg 
disability.

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  Establishing service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2009). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  If a 
chronic disability, such as arthritis, is manifest to a 
compensable degree within one year after separation from 
active service, it may be presumed to have been incurred in 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009). 

Service treatment records (STRs) associated with the claims 
file are negative for a diagnosis of or treatment for a 
bilateral leg condition, to include arthritis.  There is also 
no evidence of lower extremity arthritis within one year 
after discharge from service.   

The Veteran was treated by G. Dasher, M.D. in February 2002 
for a right knee sprain.  Right knee x-rays taken at EMH in 
September 2002 were interpreted to show generalized 
atherosclerotic changes and mild tricompartmental 
degenerative arthritic changes.  No acute fracture or 
destructive bony abnormality was found at that time.

In another private treatment note dated September 2002, the 
Veteran indicated that he was recently treated at the 
emergency department for right knee pain.  According to the 
Veteran, fluid was drained from the knee at that time.  A 
physical examination of the Veteran's right knee revealed 
medial joint line tenderness, among other symptoms.  The 
impression was osteoarthritis, right knee. 

The Veteran also presented to R. Beard, M.D. in April 2003 
with subjective complaints of bilateral leg pain.  According 
to Dr. Beard, the Veteran was treated intermittently for leg 
pain since 1990.  The Veteran also expressed his opinion that 
the leg pain was related to standing for long hours while 
working as a baker in the Navy.

Also included in the claims file are numerous lay statements 
from fellow service members, family members, co-workers, and 
clergymen.  The authors of these statements attested that the 
Veteran was overweight and treated for high blood pressure or 
hypertension in service.  Additionally, many of the lay 
statements noted that the Veteran was required, pursuant to 
doctor's orders, to "walk the deck" multiple times per day 
in an effort to lose weight.  Statements from individuals 
familiar with the Veteran following his discharge from 
service recalled that he often had leg pain or leg 
"problems."  It was this frequent in-service walking as 
well as working 12-hour shifts in the bakery, according to 
the Veteran, that led to his bilateral leg condition. 

In light of the Veteran's health and his inability to present 
for a VA Compensation and Pension (C&P) joints examination, 
the Board requested a VHA opinion on the issue of whether the 
Veteran had a currently diagnosed bilateral leg disability, 
and if so, whether it was related to his period of active 
service.  See October 2009 VHA examination report.  Following 
a review of the Veteran's claims file, the examiner found no 
evidence of a current disability related to the left lower 
extremity.  The examiner observed that the Veteran was 
diagnosed with and treated for degenerative osteoarthritic 
changes in the right knee, and "presumably, the veteran has 
similar degenerative (osteo) arthritic changes of the left 
knee but this is not documented and the presence of such 
pathology is based merely on speculation."

With regard to the currently diagnosed degenerative 
osteoarthritic changes of the right knee, the examiner opined 
that this condition "is not caused by or the result of" the 
Veteran's military service, particularly where, as here, 
there was no evidence of a right knee disability in service 
or within one year after discharge from service.  Moreover, 
the examiner also pointed out that the first pertinent post-
service evidence of record showing a right knee disability 
was over 50 years after discharge from service.  Similarly, 
the examiner noted that even if there was evidence of a left 
knee disability, this condition "is not caused by or the 
result of" the Veteran's military service for the same 
reasons articulated immediately above.  In support of these 
contentions, the examiner further relied on his review of the 
claims file as well as "my over 50 years of experience in 
the field of orthopedics." 

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for a bilateral leg condition, to include 
arthritis, in this case.  The Veteran's STRs were completely 
negative for a diagnosis of or treatment for a bilateral leg 
condition, to include arthritis.  There is also no evidence 
of a diagnosis of or treatment for arthritis within one year 
after discharge from service, and the first pertinent post-
service evidence of record documenting a right leg disability 
in this case is dated many decades after discharge from 
service.

There is, however, no evidence to show that the Veteran has a 
currently diagnosed left leg disability.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
United States Court of Appeals for Veterans Claims (Court) 
has in the past held that there must be a diagnosis of an 
underlying disability to establish a claim for service 
connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  Pain alone is not a disability.  Id.  

Further, the Board notes that at no time during the pendency 
of this appeal has the Veteran demonstrated, nor does the 
evidence show, that he was diagnosed as having a left leg 
disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (noting that the requirement of a current disability 
is satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to the Secretary's adjudication of the claim).   

Even if, resolving all doubt in the Veteran's favor, the 
Board found evidence of a currently diagnosed left leg 
condition as suggested by the October 2009 VHA joints 
examiner, the United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Here, the lapse of over five decades between discharge from 
active service and onset of the Veteran's bilateral leg 
condition is evidence against the claim.  Furthermore, there 
is no competent, probative medical evidence of record linking 
the bilateral leg condition to the Veteran's period of active 
service on any basis.    

The Board is aware that the Veteran and other lay persons 
have submitted statements during the pendency of this claim 
expressing the opinion that the bilateral leg condition is 
related to service.  The Court has in the past held that lay 
testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  

In this regard, the Board notes that there are competing 
opinions in this instance offering different conclusions as 
to whether the Veteran's bilateral leg condition is related 
to service.  While the Board may not reject a favorable 
medical opinion based on its own unsubstantiated medical 
conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), 
the Board does have the authority to "discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  However, the Court has declined 
to adopt the "treating physician rule," which would give 
the opinion of a treating physician greater weight in claims 
made by the Veteran.  See Guerrieri, 4 Vet. App. at 471-72.

Although the Veteran and other lay persons have expressed the 
opinion that the Veteran's bilateral leg condition was 
related to service, the Board finds that this opinion is 
entitled to limited probative weight, particularly where, as 
here, these lay persons failed to cite to medical evidence of 
record or provide a complete rationale to support this 
contention.  

On the other hand, the Board finds the October 2009 VHA 
joints examination report to be highly probative evidence on 
the issue of service connection for a bilateral leg 
condition.  As noted above, the examiner concluded that 
neither the right knee disability nor the presumed left knee 
disability were "caused by or the result of" the Veteran's 
military service.  In support of this contention, the 
examiner reviewed the Veteran's claims file and relied on his 
extensive professional training and specialized expertise in 
the field of orthopedics.  Furthermore, the Board finds that 
the October 2009 VHA joints examiner, by virtue of his 
professional training and specialized expertise in 
orthopedics, is best qualified to offer the medical insight 
and opinion necessary to properly adjudicate the Veteran's 
claim.   
   
As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  The Veteran was not diagnosed 
with or treated for a bilateral leg condition in service or 
arthritis within one year after discharge from service, and 
there was no evidence of continuity of symptoms until many 
decades after discharge from service.  There is also no 
credible, probative evidence linking the Veteran's bilateral 
leg condition to service on a direct or presumptive basis.  
Consequently, the Board finds that the Veteran failed to 
establish continuity of symptomatology in this case.

In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many decades 
after service, relating the Veteran's bilateral leg condition 
to service on a direct basis would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2009).  

As previously stated, entitlement to direct service 
connection requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  Resolving all doubt in the Veteran's favor, there 
is competent medical evidence showing a diagnosed bilateral 
leg condition, but the weight of the credible, probative 
evidence is against finding that this disability, which 
occurred many decades after discharge from service, is 
related to the Veteran's period of active service on a direct 
basis.  Furthermore, there is no evidence of arthritis within 
one year after discharge from active service, and therefore, 
this condition may not be presumed to have been incurred in 
service.  

Accordingly, the Board finds that entitlement to service 
connection for a bilateral leg condition, to include 
arthritis, is not warranted in this case.  The claim must be 
denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the Veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the Veteran is 
expected to provide.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify a claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the appellant with a notice letter that describes 
what evidence would be necessary to substantiate those 
elements required to establish service connection that were 
found insufficient in the previous denial.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

With regard to the Veteran's new and material evidence claim, 
the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also, Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In April 2008, after the initial AOJ decision on the matter, 
the Veteran was provided with notice that informed him of 
what information and evidence was required to reopen the new 
and material evidence claim for hypertension.  Specifically, 
the terms "new and material evidence" were defined and he 
was advised of the reasons that his service connection claims 
for hypertension were previously denied.  The Veteran was 
informed that his service connection claims for hypertension 
were previously denied because there was no evidence showing 
that the hypertension was incurred in or aggravated by 
service.  The Veteran was encouraged to submit evidence to 
that effect.  He was also informed of his and VA's respective 
duties for obtaining evidence, as well as of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  His new and 
material evidence claim for hypertension was readjudicated 
following this notice by way of a July 2009 supplemental 
statement of the case (SSOC).

Similarly, the duty to notify with regard to the claim of 
service connection for a bilateral leg condition, to include 
arthritis, was not satisfied prior to the initial unfavorable 
decision on the claims by the AOJ.  See Mayfield and 
Prickett, supra.  In November 2002, prior to the initial 
unfavorable decision on the claim by the AOJ, the Veteran was 
provided notice of the information and evidence needed to 
substantiate a service connection claim generally.  Then, in 
March 2004, after the initial unfavorable decision on the 
claim by the AOJ, the Veteran was advised of the information 
and evidence necessary to substantiate a service connection 
claim for a bilateral leg condition on a direct and 
presumptive basis.  He was also informed of his and VA's 
respective duties for obtaining evidence.  Thereafter, in 
April 2008, the Veteran was informed of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal.  His service connection 
claim for a bilateral leg condition, to include arthritis, 
was subsequently readjudicated following this notice by way 
of a July 2009 SSOC.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The Veteran's service treatment and post-service treatment 
records were obtained.  Although the Veteran was physically 
unable to present for a VA examination, the Board obtained an 
October 2009 VHA opinion on his behalf in connection with his 
claim of entitlement to service connection for a bilateral 
leg condition, to include arthritis.  With regard to the 
Veteran's new and material evidence claim, VA is not required 
to provide a new medical examination to a veteran seeking to 
reopen a previously and finally disallowed claim unless new 
and material has been presented.  Woehlaert v. Nicholson, 21 
Vet. App. 456, 463 (2007).  In this instance, an October 2009 
VHA examination was obtained even though the Board had no 
obligation to do so.  Id.  Any questions as to the adequacy 
of this examination, however, are rendered moot by the 
Board's determination that new and material evidence to 
reopen a claim of entitlement to service connection for 
hypertension was not submitted.  Id. (holding that unless a 
previously and finally denied claim is reopened, the adequacy 
of a medical examination is moot).  Thus the Board finds that 
VA has complied with the duty-to- assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for hypertension has not been presented; 
thus, the claim is denied.

Service connection for a bilateral leg condition, to include 
arthritis, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


